Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 28 September 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2020 has been entered.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Keefe et al., Rasmussen, Luebke et al., Jacobson, and Kaufman 
Claims 1, 14-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (WO2013036810) in view of Rasmussen (US20130237459), Luebke et al. (Nucleic acids research 20.12 (1992): 3005-3009), Jacobson (US20110217738) and Kaufman (US201010055745).
Keefe et al. teach a method of tagging DNA encoded  libraries comprising providing a headpiece that is a hairpin structure conjugated with a chemical moiety such that the 3’ and 5’ ends of the hairpin structure are available for other interactions (e.g. complexes having a single-stranded hairpin oligonucleotide headpiece, where the linker and small molecule are connected to the internal position (Figure 4C) or lines 6-8, pg. 16; In particular embodiments, the headpiece includes a hairpin structure formed by complementary bases within the sequence. 
Keefe et al. also teach a preferred embodiment using a hairpin structure comprising a chemical moiety at an internal position, wherein the 3’ end is protected to hinder chemical interactions and the 5’ end is available for single-stranded ligation to tags (e.g. protecting group as in lines 12-14, pg. 145;  Figure 4E shows an exemplary method for tagging libraries having a hairpin oligonucleotide headpiece, where the star refers to a chemical moiety  and "Y" at the 3 '-terminus refers to a protecting group. Oligonucleotide tags are labeled 1-4, and the adapter sequence is the black line at the 5 '-terminus as in lines 8-11, pg. 16; In Figure 4E, the exemplary headpiece allows for ligation of oligonucleotide tags (labeled 1-4), and the method includes purification and phosphorylation steps. After the addition of tag 4, an additional adapter sequence can be added to the 5 '-terminus of tag 4 as in lines 9-12, pg.  31; Fig. 4E).
Keefe et al. also teach enzymatic or chemical ligations (e.g. lines 1-29, pg. 6; tags are ligated to the headpiece by click chemistry as in lines 30-34, pg. 52).
Keefe et al. teach enzymatic ligation results in a natural phosphodiester linkage (e.g. lines 1-15, pg. 33). Keefe et al. teach chemical ligation introduces analogs of phosphodiester linkages, such as phosphoramide and phosphorothioate linkages (e.g. lines 5-9, pg. 34). 
Keefe et al. teach the functional groups that interact between the headpiece and adjacent DNA tags, such as a phosphate group at one terminus of the headpiece that binds with a hydroxyl group of the tag (e.g. lines 1-30, pg. 2) .
Therefore, as Keefe et al. teach providing a hairpin conjugate comprising a chemical compound, they render obvious the limitations: a method of producing an encoded chemical compound, said method comprising providing a conjugate comprising a component of a claim 1.
Furthermore, as Keefe et al. teach ligation of molecular tags to a hairpin conjugate comprising a chemical compound, Keefe et al. render obvious the limitation: contacting a hairpin conjugate with an oligonucleotide tag encoding the component of the chemical compound, the tag comprising a 3'- hydroxy on a second strand, to generate  phosphodiester linkages between the 5'-phosphate on the hairpin oligonucleotide and the 3'-hydroxyl on the  oligonucleotide tag, thereby producing an encoded chemical compound (e.g. Fig. 4E) as required by  in claim 1.
Keefe et al. make obvious the limitations: wherein said headpiece is indirectly connected to said component by a bifunctional spacer (e.g. small molecule attached by a linker as in Fig. 4C) as recited in claim 16.
Keefe et al. make obvious the limitations: wherein said headpiece is directly connected to said component (e.g. lines 1-29, pg. 6) as recited in claim 17.
Keefe et al. teach a preferred method of tagging DNA libraries comprising protecting the 3’ end of a hairpin conjugate to allow single-stranded ligation.
Keefe et al. also teach a method of tagging DNA libraries comprising attachment of oligonucleotide tags by chemical ligation (e.g. lines 1-29, pg. 6; lines 30-34, pg. 52). 
 Keefe et al. also teach double-stranded tags are known in the art (e.g. lines 25-26, pg. 7).
However, Keefe et al. does not expressly teach ligation of double-stranded tags to a hairpin conjugate, wherein the ligation occurs in the presence of cyanoimidazole and co-factors as required by claim 1. 
claim 1:
Like Keefe et al., Rasmussen teaches generating DNA encoded libraries comprising linking bifunctional complexes, wherein each bifunctional encoded unit comprises a reactive molecular entity, i.e. a chemical compound, and an oligonucleotide identifier (e.g. para 0004-0012, pg. 1). 
Rasmussen also teaches linking double stranded oligonucleotide identifiers by chemical ligation (e.g. During Stage 1, the oligonucleotide identifiers may be linked … to the oligonucleotide portion of the nascent bi-functional molecule by enzymatic means,…or by chemical ligation as in para 0086,pg. 6-7; For both enzymatic and chemical ligation it is preferable that the DNA fragments to be ligated are on double-stranded form and with overhangs. In stage 1 synthesis, the identifier may be attached as a double stranded oligonucleotide …and likewise, the identifier of the nascent bi-functional molecule may be on double- …stranded form. The incoming oligonucleotide may be attached by ligation (chemical or enzymatic) of … two strands as in para 0088, pg. 7).
Rasmussen also teaches ligation comprising forming natural phosphodiester bonds using a cyanoimidazole (e.g. para 0087, pg. 7).
 Furthermore, Rasmussen teaches ligation comprising an oligonucleotide identifier and a hairpin nucleic acid structure by chemical ligation (e.g. para 0345, pg. 32).

It is also noted that Luebke et al. teach chemical ligation using cyanoimidazole comprises incubation with reactive end groups of nucleic acids in a ZnCl2 solution (e.g. Ligation Reactions section, Materials and Methods section, pg. 3006-3007; 2nd para, pg. 3008).


Jacobson also teaches chemical ligation is mediated by cyanoimidazole (e.g. para 0117, pg. 17).

It is further noted that Kaufman teach an embodiment wherein sticky-end ligation of a hairpin structure with a double-stranded nucleic acid is known in the art (e.g. D shows an embodiment where a target nucleic acid fragment, in a set of fragments comprising a plurality of stick ends, is ligated to a partial duplex. D52 is produced by hybridizing and ligating a hairpin partial duplex (C49) to a target nucleic acid fragment (B46) as in para 0025, pg. 3-4; para 0121-0122, pg, 16; Fig. 3).


Furthermore, as Rasmussen,  Luebke et al. and Jacobson all teach chemical ligation using cyanoimidazole, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe and Rasmussen comprising generating tagged encoded libraries  comprising double-stranded ligation of oligonucleotide identifiers by chemical ligation using cyanoimidazole to form natural phosphodiester linkages and to include  cyanoimidazole-mediated ligation in a ZnCl2 solution, as taught by Luebke et al. and to include chemical ligation using cyanoimidazole comprising double stranded ligation comprising hybridization of adjacent overhangs as taught by Jacobson because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of  a method of cyanoimidazole-mediated chemical ligation.
Furthermore, as Keefe et al., Rasmussen and Kaufman teach ligation to hairpin structures, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe et al., Rasmussen, Jacobson and Luebke et al.  comprising ligation of a DNA tag to a hairpin headpiece to include sticky-end ligation of a 
Therefore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: a method of producing an encoded chemical compound, said method comprising: contacting a conjugate comprising a component of a chemical compound and a hairpin oligonucleotide having a 3'-phosphate and a 5'-phosphate, with cyanoimidazole in the presence of: (a)    a soluble Co2+, Mn2+, or Zn2+ source: and
(b)    a double-stranded oligonucleotide tag encoding the component of the chemical compound, the tag comprising a 5'-hydroxy on a first strand and a 3'- hydroxy on a second strand,
 to generate phosphodiester linkages between the 5'-phosphate on the hairpin oligonucleotide and the 3'-hydroxyl on the double-stranded oligonucleotide tag, and between the 3'-phosphate on the hairpin oligonucleotide and the 5'-hydroxyl on the double-stranded oligonucleotide tag, thereby producing an encoded chemical compound as required by claim 1.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: a soluble Zn2+ source (i.e. Zn+2 in ZnCl2 solution) as recited in claim 14.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: wherein said soluble Zn2+ source is ZnCl2 as recited in claim 15.
claim 23.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: wherein the double-stranded oligonucleotide tag comprises at least one unhybridized nucleotide at the 5'-terminus or the 3'-terminus as recited in claim 24.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue that there is no motivation to combine the teachings of double stranded ligation of Kaufman, Jacobson and Luebke et al. with the teaching of Keefe of tagging DNA encoded libraries using single-stranded ligation because Kaufman, Jacobson and Luebke et 
 This argument is not persuasive.
 It is noted that the teaching of Keefe et al. is relied upon to show that tagging an encoded library comprising ligation of a tag to a conjugate comprising a hairpin is known in the art and to meet the requirements of the structural features of the conjugate of claim 1.
Furthermore, Rasmussen teaches that it is known in the art to generate tagged encoded libraries comprising double stranded ligation comprising oligonucleotide identifiers. Therefore, this teaching is applied to the instant claims.
Furthermore, the teachings of double stranded ligation of Kaufman, Jacobson and Luebke et al. are also applied in the current rejections to meet the requirements of the instant claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639